DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/22 has been entered.

   1.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments and arguments (see pages 10-14 of the remarks) with respect to claims 1-18 have been considered and are persuasive.  Specifically, the Examiner notes that arguments towards the limitations of “... uses a mapping information format to manage mapping information of logical addresses recognized by the host; and as presented in the mapping information format, physical addresses not greater than a first threshold value and mapped to a configuration information storage space of the non-volatile memory are at least partially used to point to the temporary storage, and physical addresses greater than the first threshold value are mapped to the non-volatile memory" has differentiated the prior art of record and the claimed invention.  
2.   REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 10 recites the limitations of (or similar thereof):
"the controller uses a mapping information format to manage mapping information of logical addresses recognized by the host; and 
as presented in the mapping information format, physical addresses not greater than a first threshold value and mapped to a configuration information storage space of the non-volatile memory are at least partially used to point to the temporary storage, and physical addresses greater than the first threshold value are mapped to the non-volatile memory."

The limitations above are not taught or rendered obvious in view of the prior art of record, particularly in combination with the other limitations within the claim.  The dependent claims are allowable for at least the same reasons above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Yuan (US 20140025921 A1), which teaches a memory control method, including: writing a write-in data which has a logical address into a write-in cache buffer; generating a write-in address mapping table which maps the logical address of the data to a physical address of a main memory, and writing the write-in address mapping table into a cached data mapping table write buffer; writing the write-in data into the main memory according to the write-in address mapping table; and when an available storage space of the cached data mapping table write buffer is reduced to reach a predetermined threshold, writing the address mapping table in the cached data mapping table write buffer into the main memory, and storing a corresponding main memory write-in address mapping table into a global mapping table buffer. 







4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-18 are allowable at noted above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137